DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Helene et al. (US 2014/0115958) in view of Lan et al. (US 8,643,495).
In re. claim 1, Helene teaches a system for controlling a network of farms comprising: a memory (1108) (fig. 11A) storing machine-readable instructions (para [0073]); and one or more processors (1106) communicatively coupled with the memory (para [0073]) and configured to execute the machine-readable instructions to: receive communications from a plurality of remotely located modular farms (remote operating center (1104) used for operating multiple containers) (para [0075]), the plurality of remotely located modular farms including a mobile container (cargo shipping container) (para [0022]) of a plurality of modular containers forming a contained environment for growing crops (para [0037]), the communications including at least sensor data from one or more of a sensor (1114a-e, 1124) (fig. 11A) or an equipment (390, 486, 700, 1118, 1120) (fig. 11A) within the contained environment (200); each mobile container includes a plurality of vertical racks (482) for growing the crops (six layers for supporting plants vertically stacked in fig. 5) (para [0037]); determine instructions regarding growing conditions for growing one or more of the crops within the contained environment based on the sensor data (para [0077]-[0082]); and transmit a communication to a modular farm of the plurality of remotely located modular farms comprising instructions corresponding to the growing conditions within the contained environment (para [0077]-[0082]).
Helene fails to indicate that the instructions are based on location data indicating a location of the contained environment.
Lan teaches instructions based on location data (RFID tag (4)) indicating a location of a contained environment (fig. 1) (col. 8, ln. 3-8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Helene to include the teachings of Lan to have the instructions based on location data indicating a location of the contained environment, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of sending the instructions to the appropriate greenhouse. 
In re. claim 2, Helene as modified by Lan (see Helene) teach the system of claim 1, wherein the communications further include climate data corresponding to the contained environment (via sensors 1114a-1114e) (fig. 11A).
In re. claim 3, Helene as modified by Lan teach the system of claim 2, wherein the crop yield data includes an amount of a crop harvested over a time period (as the claim does not further define the recited embodiment).
In re. claim 4, Helene as modified by Lan (see Helene) teach the system of claim 2, wherein the climate data includes one or more of humidity (1114e), temperature (1114d), light level (1114c), air flow across a crop (1114b), water levels supplied to a crop (1122), nutrient levels supplied to a crop (1122), and nutrient solution parameters (1114e), sensed over time within the contained environment (para [0113]).
In re. claim 5, Helene as modified by Lan teach the system of claim 2, wherein the farm equipment data includes one or more of a duty cycle, nutrient solution reservoir level, nutrient supply reservoir level, fuel tank level, equipment failure notification, and maintenance action notification sensed over time (as the claim does not further define the recited embodiment).
In re. claim 6, Helene as modified by Lan teach the system of claim 1, wherein the farm operations data includes amounts of resources consumed over a time period, the resources including one or more of fuel, electricity, water and nutrients (as the claim does not further define the recited embodiment).
In re. claim 7, Helene as modified by Lan (see Helene) teach the system of claim 1, further comprising one or more modules (1102b) communicatively coupled to the one or more processors (1106) and operative to monitor and control components of each of the plurality of remotely located modular farms (para [0075]), the components including a sensor (1114a-1114e) (Fig. 11A).
In re. claim 8, Helene as modified by Lan (see Helene) teach the system of claim 1, wherein the one or more processors is further configured to execute the machine-readable instructions to: aggregate data from multiple modular farms, the aggregated data including data relating to climate data (identical environment can be created within the containers) (para [0075]).
In re. claim 9, Helene as modified by Lan (see Helene) teach the system of claim 8, wherein the one or more processors is further configured to execute the machine-readable instructions to: determine from the aggregated data a crop recipe optimization for a particular crop (decrease air temperature based on historical records in the database) (para [0092])
In re. claim 10, Helene as modified by Lan (see Helene) teach the system of claim 1, wherein the transmitted communication includes instructions to carry out operations comprising controlling and monitoring one or more of a lighting system (486), an irrigation system (700), a climate control system (390), and a ventilation system (390) within the contained environment (fig. 11A).
In re. claim 12, Helene as modified by Lan (see Helene) teach the system of claim 1, wherein the transmitted communication includes instructions for executing farm operation tasks (para [0077]-[0082]).
In re. claim 13, Helene teaches a method for controlling a network of farms comprising: receiving, at one or more processors (1106), communications from a plurality of remotely located modular farms (remote operating center (1104) used for operating multiple containers) (para [0075]), the plurality of remotely located modular farms including a mobile container (cargo shipping container) (para [0022]) of a plurality of mobile containers having a contained environment for growing a crop (para [0037]), the communications including at least sensor data from one or more of a sensor (1114a-e, 1124) (fig. 11A) or an equipment (390, 486, 700, 1118, 1120) (fig. 11A) within the contained environment (100, 200); wherein the communications include crop yield data (information related to crop growth, or yield, patterns) (para [0075]); each mobile container includes a plurality of vertical racks (482) for growing the crops (six layers for supporting plants vertically stacked in fig. 5) (para [0037]); determining instructions regarding growing conditions for growing one or more of the crops within the contained environment based on the sensor data (para [0077]-[0082]); and transmitting, by the one or more processors, a communication to a modular farm of the plurality of the remotely located modular farms comprising instructions corresponding to growing conditions within the contained environment (para [0077]-[0082]).
Helene fails to indicate that the instructions are based on location data indicating a location of the contained environment.
Lan teaches instructions based on location data (RFID tag (4)) indicating a location of a contained environment (fig. 1) (col. 8, ln. 3-8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Helene to include the teachings of Lan to have the instructions based on location data indicating a location of the contained environment, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of sending the instructions to the appropriate greenhouse. 
In re. claim 14, Helene teaches a system for monitoring and controlling a modular farm over a network, comprising: a memory (1108) (fig. 11A) storing machine-readable instructions (para [0073]); and one or more processors (1106) communicatively coupled with the memory (para [0073]) and configured to execute the machine-readable instructions to: transmit communications from the modular farm to a remote computing system (1102a) (fig. 11A), the modular farm including a modular container (100, 200) forming a contained environment for growing a crop (para [0037]), the communications including at least sensor data from one or more of a sensor (1114a-e, 1124) (fig. 11A) or an equipment (390, 486, 700, 1118, 1120) (fig. 11A) within the contained environment (100, 200); wherein the communications include crop yield data (information related to crop growth, or yield, patterns) (para [0075]); each mobile container includes a plurality of vertical racks (482) for growing the crops (six layers for supporting plants vertically stacked in fig. 5) (para [0037]); receive a communication from the remote computing system comprising crop instructions regarding growing conditions for growing the crop within the contained environment based on the sensor data (para [0077]-[0082]); and operate the equipment in response to the crop instructions (para [0077]-[0082]).
Helene fails to indicate that the instructions are based on location data indicating a location of the contained environment.
Lan teaches instructions based on location data (RFID tag (4)) indicating a location of a contained environment (fig. 1) (col. 8, ln. 3-8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Helene to include the teachings of Lan to have the instructions based on location data indicating a location of the contained environment, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of sending the instructions to the appropriate greenhouse. 
In re. claim 15, Helene as modified by Lan (see Helene) teach the system of claim 14, wherein the transmitted communications includes data relating to climate within the contained environment (via sensors 1114a-1114e) (fig. 11A).
In re. claim 16, Helene as modified by Lan (see Helene) teach the system of claim 14, wherein the transmitted communications includes user generated data comprising operational data (specified climate) (para [0103]).
In re. claim 17, Helene as modified by Lan (see Helene) teach the system of claim 14, further comprising, at the modular farm, a communication gateway device (1112) (fig. 11A) communicatively coupled with the one or more processors (1106) and configured to enable communication between the modular farm and the remote computing system, and with one or more user devices associated with the modular farm (para [0084]).
In re. claim 18, Helene as modified by Lan (see Helene) teach the system of claim 17, wherein: the one or more user devices includes a mobile device (1150) (fig. 11A) (para [0084]); or the communication gateway device is operative to transmit and receive communications over a wired network or a wireless network (wired or wireless) (para [0073]).
In re. claim 19, Helene as modified by Lan (see Helene) teach the system of claim 14, wherein the contained environment of the modular farm comprises a container housing racks (482) (fig. 4) for growing the crop (para [0037]), a lighting system (486) configured to provide light for the crop (para [0038]), an irrigation system (700) (fig. 7) configured to provide nutrients to the crop (para [0053]), a climate control system (390) (fig. 8) configured to control environmental condition within the modular container (para [0059]), and a ventilation system (816) configured to provide airflow to the crop (para [0059]).
In re. claim 20, Helene as modified by Lan (see Helene) teach the system of claim 19, further comprising machine-readable instructions stored in the memory (1108) that, upon execution by the one or more processors (1106), cause the system to carry out operations comprising controlling and monitoring one or more of the lighting system, the irrigation system, the climate control system, and the ventilation system (para [0073]).
In re. claim 21, Helene teaches a method for monitoring and controlling a modular farm over a network, comprising: transmitting, by one or more processors (1106), communications from the modular farm to a remote computing system (1104), the modular farm including a modular container (100, 200) forming a contained environment for growing a crop (para [0037]), the communications including at least sensor data from one or more of a sensor (1114a-e, 1124) (fig. 11A) or an equipment (390, 486, 700, 1118, 1120) (fig. 11A) within the contained environment (100, 200); wherein the communications include crop yield data (information related to crop growth, or yield, patterns) (para [0075]); each mobile container includes a plurality of vertical racks (482) for growing the crops (six layers for supporting plants vertically stacked in fig. 5) (para [0037]); receiving, by the one or more processors (1106), a communication from the remote computing system comprising crop instructions regarding growing conditions for growing the crop within the contained environment based on the sensor data (para [0077]-[0082]); and operate the equipment in response to the crop instructions (para [0077]-[0082]).
Helene fails to indicate that the instructions are based on location data indicating a location of the contained environment.
Lan teaches instructions based on location data (RFID tag (4)) indicating a location of a contained environment (fig. 1) (col. 8, ln. 3-8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Helene to include the teachings of Lan to have the instructions based on location data indicating a location of the contained environment, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of sending the instructions to the appropriate greenhouse. 
In re. claim 31, Helene as modified by Lan (see Helene) teach the method of claim 1, further comprising: generating a crop planner (series of environments for the crop generated by user) (para [0103]), based on the received communications (e.g. leaf temperature sensor (1180)), for planned crops beyond a current harvest (e.g. surface temperature of leaves currently too high, and sub-environment settings adjusted by user) (para [0092]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Helene as modified by Lan as applied to claim 1 above, and further in view of Fowler et al. (US 2013/0179493).

In re. claim 11, Helene as modified by Lan (see Helene) teach the system of claim 1, wherein the transmitted communication includes a notification to users associated with each of the remotely located modular farms (para [0084]), 
Helene as modified by Lan fail to disclose the notifications are pushed to user devices that are subscribed to receive the notifications.
Fowler teaches a notification to users (event data (116)) (para [0015]), and wherein the notifications are pushed to user devices (112) that are subscribed to receive the notifications (para [0015]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Helene as modified by Lan to incorporate the teachings of Fowler to have the notifications pushed to user devices that are subscribed to receive the notifications, for the purpose of sending the notifications to entities that have subscribed to receive event data.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant argues Instead, Helene only discloses "a light track 484 can be attached to one or more vertical portions 488 of the rack system 380. The vertical portions 488 of the rack system 380 provide structural support to the light track 484 and the layers 482." See Helene at Fig. 4, reproduced below.
As stated in Helene, paragraph [0037], there are six layers (482) for supporting plants, which are vertically stacked layers as shown in figure 5.  As the focus of applicant’s argument is on the light track (484), and not the layers (482) supporting plant growth, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647